Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 05/03/2022 amendment/responses in the application of SUSILO et al. for “SYSTEM AND METODS FOR A WIRELESS SENSOR NETWORK” filed 10/29/2019.   The amendments/response to the claims have been entered.   No claims have been canceled.   Claims 4-10 have been added.  Claims 1-10 are now pending. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over NATARAJAN et al. (US 2019/0036801 A1), hereinafter NATARAJAN in view of BIALK et al. (US 2015/0278690 A1), hereinafter BIALK.
Regarding claim 1, NATARAJAN discloses a method for operating a wireless sensor network comprising: 
detecting a first condition at a first sensor device of the wireless sensor network (one of the sensor 228 detects a first condition, see figure 2 and ¶ 0040, 0043); 
transmitting, by the first sensor device, data regarding the first condition to the wireless sensor network (forwarding the data to aggregator 226, see figure 2 and ¶ 0040, 0043); 
detecting a second condition at a second sensor device of the wireless sensor network (another of the sensor 228 detects a second condition, see figure 2 and ¶ 0040, 0043); 
transmitting, by the second sensor device, data regarding the second condition to the wireless sensor network (forwarding the data to aggregator 226, see figure 2 and ¶ 0040, 0043); 
detecting a third condition at a third sensor device of the wireless sensor network (the data aggregator 226 detects data from the third sensor any of other sensor not first or second sensors, see figure 2 and ¶ 0040, 0043); 
receiving, at the third sensor device, the first data and the second data (see figure 2 and ¶ 0040, 0043); 
transmitting, by the third sensor device, the first data, the second data, and the third data to the wireless sensor network (the data aggregator 226 process received data from a plurality of sensors and pass along the data to the cloud thru gateway 204, see ¶ 0040); 
receiving, at a gateway, the first data, the second data, and the third data (the gateway 204 receives data from the plurality of IOT 202, see figure 2 and ¶ 0040-0041, 0043); and 
storing, by the gateway, the first data, the second data, and the third data in a cloud-based storage memory (gateway 204 receive data from either sensor or data aggregator 202, see figure 2 and further transmit the received data to the cloud, see figure 2). 
NATARAJAN fails to disclose that determining at the third sensor device that the first data and the second data include a private area network (PAN) ID associated with a grouping of sensors. 
In the same field of endeavor, BIALK discloses each sensor node 103 is assigned PAN ID 133 and the sensor hub 105 is also assigned unique PAN ID 131 for transmission of data a disturbance detection, predictive analysis, and handling system (see figures 1-2, and ¶s 0032, 0033, 0039).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate BIALK’s teaching of assigning each sensor node with an unique PAN ID in the system taught by NATARAJAN in order to ensure proper transmission within the system from the senor unit to the central monitoring location. 

Regarding claim 4, NATARAJAN discloses the grouping of sensors comprise the type of sensor (the IoT devices may include any number of different types of devices, grouped in various combinations. For example, a traffic control group 1006 may include IoT devices along streets in a city. These IoT devices may include stoplights, traffic flow monitors, cameras, weather sensors, and the like. The traffic control group 1006, or other subgroups, may be in communication with the cloud 1000 through wired or wireless links 1008, such as LPWA links, optical links, and the like, see ¶ 0073).

Regarding claim 5, NATARAJAN inherently discloses the grouping of sensors comprise the sensors within a geographic area (inherent feature: the IoT devices may include any number of different types of devices, grouped in various combinations. For example, a traffic control group 1006 may include IoT devices along streets in a city. These IoT devices may include stoplights, traffic flow monitors, cameras, weather sensors, and the like. The traffic control group 1006, or other subgroups, may be in communication with the cloud 1000 through wired or wireless links 1008, such as LPWA links, optical links, and the like, see ¶ 0073).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over NATARAJAN in view of MESSINGER et al. (US 2010/0008272 A1), hereinafter MESSINGER. 
Regarding claim 2, NATARAJAN discloses a wireless sensor network (see figure 2) comprising: 
a first sensor device operable to
detect a first condition at a first sensor device of the wireless sensor network (one of the sensor 228 detects a first condition, see figure 2 and ¶ 0040, 0043); 
transmit data regarding the first condition to the wireless sensor network (forwarding the data to aggregator 226, see figure 2 and ¶ 0040, 0043); 
a second sensor device operable to
detect a second condition at a second sensor device of the wireless sensor network (another of the sensor 228 detects a second condition, see figure 2 and ¶ 0040, 0043); 
transmit data regarding the second condition to the wireless sensor network (forwarding the data to aggregator 226, see figure 2 and ¶ 0040, 0043); 
a third sensor device operable to
detect a third condition at a third sensor device of the wireless sensor network (the data aggregator 226 detects data from the third sensor any of other sensor not first or second sensors, see figure 2 and ¶ 0040, 0043); 
receive  the first data and the second data (see figure 2 and ¶ 0040, 0043); 
transmit, the first data, the second data, and the third data to the wireless sensor network (the data aggregator 226 process received data from a plurality of sensors and pass along the data to the cloud thru gateway 204, see ¶ 0040); 
a gateway operable to
receive the first data, the second data, and the third data (the gateway 204 receives data from the plurality of IOT 202, see figure 2 and ¶ 0040-0041, 0043); and 
store, by the gateway, the first data, the second data, and the third data in a cloud-based storage memory (gateway 204 receive data from either sensor or data aggregator 202, see figure 2 and further transmit the received data to the cloud, see figure 2). 
	NATARAJAN fails to discloses that periodically update the gateway list.
	In the same field of endeavor, MESSINGER discloses that from time to time, the sensor may need to update information to maintain proper operation on the network as shown in block 56. Because these sensors are designed for economy and use relatively low quality timers, the synchronization between each sensor and its associated gateway or repeater device may need to be occasionally adjusted as shown in block 69. The specific process of adjusting synchronization time will be discussed below. In another example, the sensor may require an update to its routing information. In this way, each sensor may track available gateway or repeater devices, or other communication paths (see ¶ 0041).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement MESSINGER’s teaching of updating or synchronization between each sensor and its associated gateway in the network taught by NATARAJAN to update information to maintain proper operation on the network between each sensor and its associated gateway. 

Claim(s) 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of NATARAJAN-MESSINGER in view of KIM et al. (US 2010/0118812 A1), hereinafter KIM.
Regarding claim 6, the combination of NATARAJAN-MESSINGER fails to disclose wherein the first sensor device, the second sensor device, and the third sensor device operate within a logical channel, and wherein the third sensor device is operable to: detect a fourth sensor device; determine that the fourth sensor device operates in the logical channel; and based on the determination, accept the fourth sensor device into the wireless sensor network.
In the same field of endeavor, KIM discloses a method of allocating logical channels in consideration of an interference range in a wireless sensor network, which includes defining logical channels to increase the number of available channels, and determining the number of the logical channels in accordance with the number of nodes within the interference range, allocating the logical channels to the nodes within the interference range so that the determined logical channels do not overlap each other, and exchanging data with the nodes using the allocated logical channels (see ¶ 0010-0011). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement KIM’s teaching in the network taught by the combination of NATARAJAN-MESSINGER in order to dynamically reconfigured network topology based the type of nodes or sensors it detects. 

Claim(s) 8-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of NATARAJAN-MESSINGER in view of KIM et al. (US 2010/0118812 A1), hereinafter KIM.
Regarding claim 8-9 the combination of NATARAJAN-MESSINGER fails to disclose that determining at the first sensor and second sensor device are associated with a first cluster and having a private area network (PAN) ID associated with a grouping of sensors. 
In the same field of endeavor, KIM discloses each sensor node 103 is assigned PAN ID 133 and the sensor hub 105 is also assigned unique PAN ID 131 for transmission of data a disturbance detection, predictive analysis, and handling system (see figures 1-2, and ¶s 0032, 0033, 0039).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate KIM’s teaching of assigning each sensor node with an unique PAN ID in the system taught by the combination of NATARAJAN-MESSINGER in order to ensure proper transmission within the system from the senor unit to the central monitoring location. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over NATARAJAN in view of WALLEY et al. (US 2015/0134801 A1), hereinafter WALLEY. 
Regarding claim 3, NATARAJAN discloses a non-transitory computer-readable medium comprising instructions for operating a wireless sensor network, that when executed by one or more processors, cause the one or more processors to: 
detect a first condition at a first sensor device of the wireless sensor network (one of the sensor 228 detects a first condition, see figure 2 and ¶ 0040, 0043); 
transmit, by the first sensor device, data regarding the first condition to the wireless sensor network (forwarding the data to aggregator 226, see figure 2 and ¶ 0040, 0043); 
detect a second condition at a second sensor device of the wireless sensor network (another of the sensor 228 detects a second condition, see figure 2 and ¶ 0040, 0043); 
transmit, by the second sensor device, data regarding the second condition to the wireless sensor network (forwarding the data to aggregator 226, see figure 2 and ¶ 0040, 0043); 
detect a third condition at a third sensor device of the wireless sensor network (the data aggregator 226 detects data from the third sensor any of other sensor not first or second sensors, see figure 2 and ¶ 0040, 0043); 
receive, at the third sensor device, the first data and the second data (see figure 2 and ¶ 0040, 0043); 
transmit, by the third sensor device, the first data, the second data, and the third data to the wireless sensor network (the data aggregator 226 process received data from a plurality of sensors and pass along the data to the cloud thru gateway 204, see ¶ 0040); 
receive, at a gateway, the first data, the second data, and the third data (the gateway 204 receives data from the plurality of IOT 202, see figure 2 and ¶ 0040-0041, 0043); and 
store, by the gateway, the first data, the second data, and the third data in a cloud-based storage memory (gateway 204 receive data from either sensor or data aggregator 202, see figure 2 and further transmit the received data to the cloud, see figure 2). 
NATARAJAN fails to disclose that each wireless sensor transmits multiple times in succession when a condition is detected. 
In the same field of endeavor, WALLEY discloses that the sensor transmits multiple time instances in policy-based network when a condition is satisfied (see abstract). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement WALLEY’s teaching in the network taught by NATARAJAN in order to make sure that the monitoring device detect the data transmit from the sensing node when an emergency condition is detected. 

Claim(s) 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of NATARAJAN-WALLEY in view of HAMEL et al. (US 2004/0113790 A1), hereinafter HAMEL.
Regarding claim 10, combination of NATARAJAN-WALLEY fails to disclose that transmitting the data regarding the first condition to the wireless sensor network multiple times in succession comprise using a time randomization algorithm. 
In the same field of endeavor, HAMEL discloses that sensor data is randomly periodically transmitted from each addressable sensor transponder 202… to avoid collision between sensor communication (see ¶ 0105). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement HAMEL’s teaching in the system taught by the combination of NATARAJAN-WALLEY for transmitting data randomly minimize potential collision in the network. 

Allowable Subject Matter
Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412